                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


RICARDO ANTHONY DAVIS,

       Petitioner,


v.                                                       CIVIL ACTION NO.: 3:18-CV-76
                                                         (GROH)

JENNIFER SAAD, Warden,

       Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 26] on October 17, 2018. Therein,

Magistrate Judge Trumble recommends that the Respondent’s Motion to Dismiss, or in

the alternative, Motion for Summary Judgment [ECF No. 21] be granted and that the

Petitioner=s § 2241 petition [ECF No. 12] be dismissed with prejudice.

                                  I. Standard of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,
150 (1985). Failure to file timely objections constitutes a waiver of de novo review and of

a Petitioner’s right to appeal this Court’s Order.       28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

         Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus

three days of the Petitioner being served with a copy of the same. 28 U.S.C. ' 636(b)(1);

Fed. R. Civ. P. 72(b). The R&R was mailed to the Petitioner by certified mail on October

17, 2018. ECF No. 26. The Petitioner accepted service on October 23, 2018. ECF

No. 27.      The Petitioner filed objections on November 2, 2018.           ECF No. 28.

Accordingly, this Court will review the portions of the R&R to which the Petitioner objects

de novo.

                                     II. Background

         In the instant proceeding, the Petitioner alleges that the United States Parole

Commission (“the Commission”) abused its discretionary power when the Commission

sentenced him to 144 months, exceeding the guideline range of 64 – 92 months by 52

months. ECF No. 12. In his objections, the Petitioner argues that the Commission did

not consider the mitigating factors in his case when sentencing him to an above-guideline

sentence. ECF No. 28 at 3. Further, the Petitioner argues that the Commission cited to

unfair and impermissible reasons for departing from the guidelines. ECF No. 28 at 4.

                                   III. Applicable Law

         Under the Parole Act, substantive parole determinations are committed “to the

absolute discretion of the Commission.” Garcia v. Neagle, 660 F.2d 983, 988 (4th Cir.

1981).     However, the Court may review the Commission’s decision when “the



                                             2
Commission acted completely outside the scope of the discretion given it by Congress.”

Id. at 989.

       The Commission’s authority to act is codified in 18 U.S.C. § 4201 et. seq.

Pursuant to 18 U.S.C. § 4206(c), the Commission has the authority to grant or deny

release on parole “notwithstanding the guidelines . . . if it determines there is good cause

for so doing: Provided, That the prisoner is furnished written notice stating with

particularity the reasons for its determination, including a summary of the information

relied upon.”

       Furthermore, the guidelines for D.C. Code offenders, codified at 28 C.F.R. § 2.80

provides, in part, that:

       (b) Guidelines. In determining whether an eligible prisoner should
       be paroled, the Commission shall apply the guidelines set forth in this
       section. The guidelines assign numerical values to pre- and
       post-incarceration factors. Decisions outside the guidelines may be made,
       where warranted, pursuant to paragraph (n) of this section.

       (c) Salient factor score and criminal record. The prisoner's Salient Factor
       Score shall be determined by reference to the Salient Factor Scoring
       Manual in § 2.20. The Salient Factor Score is used to assist
       the Commission in assessing the probability that an offender will live and
       remain at liberty without violating the law. The prisoner's record of criminal
       conduct (including the nature and circumstances of the current offense)
       shall be used to assist the Commission in determining the probable
       seriousness of the recidivism that is predicted by the Salient Factor Score.

       Pursuant to subsection (n) of 28 C.F.R. § 2.80, decisions outside the guidelines

are permissible:

       (1) The Commission may, in unusual circumstances, grant or deny parole to
       a prisoner notwithstanding the guidelines. Unusual circumstances are
       case-specific factors that are not fully taken into account in the guidelines,
       and that are relevant to the grant or denial of parole. In such cases, the
       Commission shall specify in the notice of action the specific factors that it
       relied on in departing from the applicable guideline or guideline range. If the



                                              3
      prisoner is deemed to be a poorer or more serious risk than the guidelines
      indicate, the Commission shall determine what Base Point Score would
      more appropriately fit the prisoner's case, and shall render its initial and
      rehearing decisions as if the prisoner had that higher Base Point Score. It is
      to be noted that, in some cases, an extreme level of risk presented by the
      prisoner may make it inappropriate for the Commission to contemplate a
      parole at any hearing without a significant change in the prisoner's
      circumstances.

      (2) Factors that may warrant a decision above the guidelines include, but
      are not limited to, the following:

      ...

      (ii) More serious parole risk. The offender is a more serious parole risk than
      indicated by the total point score because of—

      (A) Prior record of violence more extensive or serious than that taken into
      account in the guidelines. . . .

                                     IV. Discussion

      Here, the Commission acted within the scope of its authority when it sentenced the

Petitioner to an above-guideline term of imprisonment. The Commission provided a

written statement detailing the reasons for its decision. Specifically, the Commission

stated that it departed from the guidelines “because of [the Petitioner’s] multiple

conviction[s] for violent offenses. . . . [The Petitioner’s] history of committing violent

felonies is not adequately captured by [his] guidelines and the Commission finds that [the

Petitioner is at] high risk to commit additional violent crimes.” ECF No. 21-2 at 20.

Under the guidelines for D.C. Code offenders, a prior record of violence is a permissible

reason for departing from the guidelines. See 28 C.F.R. § 2.80(n). Accordingly, this

Court is without authority to review the Commission’s decision.

                                     V. Conclusion

      Accordingly, upon careful review, the Petitioner’s objections are OVERRULED



                                             4
and Magistrate Judge Trumble’s Report and Recommendation [ECF No. 26] is

ORDERED ADOPTED. The Respondent’s Motion to Dismiss, or, in the alternative, for

Summary Judgment [ECF No. 21] is GRANTED, and the Petitioner’s § 2241 Petition

[ECF No. 12] is DISMISSED WITH PREJUDICE.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to transmit copies of this Order to all counsel of record herein

and to mail a copy of this Order to the pro se Petitioner by certified mail, return receipt

requested.

       DATED: November 7, 2018




                                              5
